UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Name of small business issuer in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1110 South Avenue, Suite 100 Staten Island, NY (Address of principal executive offices) (Zip Code) (212) 768-7687 Registrant’s telephone number, including area code: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as of February 28, 2011, was approximately $41,900,206 based on $2.30, the price at which the registrant’s common stock was last sold on that date. As of November 29, 2011, the issuer had 27,551,867 shares of common stock outstanding. Documents incorporated by reference:None SOUPMAN, INC. FORM 10-K TABLE OF CONTENTS Page PART I. 1 Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Removed and Reserved 8 PART II. 9 Item 5. Market for Registrant’s Common Equity Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 38 Item 9A. Controls and Procedures 38 Item 9B. Other Information 38 PART III. 39 Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 42 Item 14. Principal Accountant Fees and Services 43 PART IV. 44 Item 15. Exhibits and Financial Statement Schedules 44 SIGNATURES 44 PART I Forward-Looking Statements Most of the matters discussed within this report include forward-looking statements on our current expectations and projections about future events. In some cases you can identify forward-looking statements by terminology such as “may,” “should,” “potential,” “continue,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” and similar expressions. These statements are based on our current beliefs, expectations, and assumptions and are subject to a number of risks and uncertainties, many of which are difficult to predict and generally beyond our control, that could cause actual results to differ materially from those expressed, projected or implied in or by the forward-looking statements.We do not undertake any obligation to update any forward-looking statements. Unless the context requires otherwise, references to “we,” “us,” “our,” and “Soupman,” refer to Soupman, Inc. Item 1. Business OUR COMPANY On December 15, 2010, we entered into a Merger Agreement in which The Original Soupman, Inc. (“OSM”) was merged with and into OSM Merge, Inc., our subsidiary. All the outstanding shares of OSM were converted into an aggregate of 14,004,230 shares of our common stock and 1,987,783 shares of our preferred stock.In addition, principal and interest of $4,830,254 of OSM’s convertible notes were converted into 4,830,254 shares of our common stock. On January 31, 2011, we reincorporated in Delaware and changed our name from Passport Arts, Inc. to Soupman, Inc. Thereafter, our stock began trading on the OTC-Bulletin Board under the symbol SOUP. We currently manufacture and sell soup to grocery chains, the New York City Public School System and other outlets and to our franchised restaurants under the brand name “The Original Soupman”. Our brand is well known throughout the industry and our Chicken Vegetable soup has been rated as the best chicken soup in America by Consumer Reports. OUR BUSINESS Overview of our Operations Our Company manufactures and sells soups under the “Original SoupMan” brand.We have sold our soups in retail packages for consumers in the frozen aisle in supermarkets and grocery stores for the “heat & serve” market andexpect by the end of January 2012 to instead sell our soups in a new innovativeTetra-Recart self stable packaging in the canned soup aisle where most “heat & serve” retail soup purchases are made.We believe that with the new, shelf-stable, Tetra-Recart packaging that allows our soups to be displayed in the canned soup aisle, many consumers will choose the SoupMan’s famous soups from Al Yeganeh over the other typical inferior tasting canned soups. We believe we will capture the health conscientious consumers who are aware that recent reports have warned consumers that canned products contain BPA, a known cancer causing agent. Tetra Recart packaging is BPA free and recyclable. We also have franchised and licensed restaurants in specifically designated heavy traffic locations such as casinos, airports, malls and other travel destinations including the Mohegan Sun Casino in Connecticut and Twin River Casino in Rhode Island.We sell the Original SoupMan soups in bulk 8 lb. frozen “heat ‘n serve” pouches to our franchised and licensed restaurants. The bulk 8 lb. pouches are also used for the SoupMan Mexicali Bean Soup we sell to the New York City Public School system. Licensing Arrangement with Al Yeganeh In July 2004, International Gourmet Soups licensed the exclusive rights to use, in perpetuity, the name, slogans, and recipes of Al Yeganeh, founder of the famous soup restaurant located in New York City on 8th Ave and 55th Street, in manufacturing and marketing in North America, over 40 varieties of gourmet soups under the brand “Original SoupMan”. 1 The quality of his soup was such that Mr.Yeganeh gained a devoted local following and long lines of loyal customers outside the store that extended around the block. This location had been closed since 2004 as Al developed the soups for us and was reopened in July of 2010 to the same huge fanfare that it has experienced since 1984. Mr.Yeganeh’s renowned soups abruptly went international in 1995 when they first aired the famous “soup” episode of the “Seinfeld” comedy television show, which featured a character based on Mr. Yeganeh. This episode is one of the best known and highest-rated of that phenomenally successful series, and it soon became common knowledge that the character of the irascible soup-restaurant proprietor was based—fairly or unfairly—on Mr.Yeganeh. Mr.Yeganeh was featured on “Late Night with David Letterman,” “The Oprah Winfrey Show,” “Good Day New York,” and “The Today Show,” CNN, CNBC’s “Squawk Box,” and “Your World with Neil Cavuto”, “Fox and Friends”, TIME Magazine, Consumer Reports and many other media venues.Mr. Yeganeh was paid $150,000 upon execution of the license agreement, and the agreement further provides that he willreceive a minimum royalty of $225,000 per year through June30, 2014 based on a right to royalties of 3% on our gross sales (as such term is defined in the agreement) on the first $50,000,000 of gross sales, 2% on gross sales between $50,000,000 and $75,000,000 and 1% on gross sales thereafter and 3% of our franchise fees (the latter amount to be donated to charities dedicated to relieving hunger) and he also receives 50% of the net profits from the sale of certain merchandise. Pursuant to the terms of the license agreement, Mr.Yeganeh received 20% of the outstanding stock of our subsidiary Kiosk Concepts, Inc., which previously managed our franchise operations, and has recently received 20% of the outstanding stock of our subsidiary SoupMan Franchise Company, Inc. In the event of a bona fide sale of all of the stock or assets of the Company Mr. Yeganeh shall receive the lesser of 10% of the sale price less all outstanding liabilities or $10,000,000.The agreement with Mr. Yeganeh does not provide for any stated termination provisions. Current Operations We sell our soups in two distinct venues and packages.In the grocery segment we sell our soups in the frozen section in BPA-FREE microwavable bowls which will soon be replaced by Tetra Recart packaging that will allow our soups to be displayed in the soup aisles of grocery stores rather than the frozen food aisles.In the food service segment we sell our soups in 8 lb. frozen boilable pouches to our franchised restaurants, licensed customers and NYC public school system. The soups have been approved by Mr. Yeganeh and are slow cooked in small batches using his original recipes and flash frozen to seal in the maximum amount of flavor.The Tetra Recart soups will not require any refrigeration and have no preservatives added. Our processes enable us to ship Mr. Yeganeh’s famous soups anywhere in the world. Original Soupman Packaged Soups In its December 2010 publication, Datamonitor valued the US soup market at grocery stores at $6 Billion in 2009 and estimated that it will be worth $7.5 Billion by the end of 2014, with an expected CAGR of 4.6% between 2009 and 2014. With our launching of the SoupMan brand shelf stable soup in the grocery and supermarket in February 2012, we will now be part of this $6 billion US grocery soup category and plan to be able to gain a meaningful portion of that business.The Tetra Cart packaging will allow us to sell products in grocery stores that we previously could not sell such asour best selling soup in our restaurants, Lobster Bisque. We believe that many consumers have had some difficulty finding our retail product in their local frozen foods section, but that with the shelf-stable, Tetra-Pak it will be easy for a consumer to find our famous soups from Al Yeganeh. The elimination of the need for refrigeration also significantly reduces our production, shipping and storage costs. Tetra Recart soups are easier to ship, easier to stock and easier on the environment. Our environmentally friendly packaging is made in Sweden.Several thousand products around the world have shifted to Tetra Recart and/or Aseptic shelf stable packaging due to its environmentally friendly traits and its being BPA-FREE. The ability to sell our soups where people look for them in the canned soup aisle, as opposed to the frozen foods section among varied other foods, enables us to offer the same quality, award winning taste and shelf life for less cost and maintain profit margins. We believe that this will be the catalyst and inflection point which will propel the SoupMan brand into the mainstream of the national soup retail industry. Currently, our BPA-free microwavable bowls can be found in the freezer sections of upscale supermarkets and in retail grocery chains.These 10 oz. bowls are a healthy, tasty, nutritious meal and are priced between $3.49 and $3.99. Our current customers include Winn Dixie, ShopRite, Genuardi’s (Safeway.com), Kroger’s, Albertsons and other major retail chains.In 2012 we will implement our new 17.3-ounce Tetra Recart packaged soups with lower sodium levels and upgraded graphics in the aforementioned grocery chains and new customers. The supermarket industry is currently seeking new product concepts to drive incremental sales and profits in today’s economy.The Original SoupMan’s marketing strategy is to exceed our customer’s expectations for premium soup products and healthy meat replacements.Original Soupman targets consumers in the retail landscape that are educated, health and taste conscious, working and have limited time to cook and desire high quality meals for immediate consumption.We have recently introduced gluten free soups and we plan to introduce an organic soup, lower-sodium soups and recipes for our customers to follow which help stretch the dollar by putting the soup over pasta, rice or potatoes. We plan to target all grocery chains as well as upscale customers such as Whole Foods, Wild Oats and Trader Joe’s as potential clients for those products. 2 In addition, we plan to expand our branded offering to soup bases, ready to use broths and dry soup mixes to compete in these growing categories with Mr. Yeganeh’s famous recipes which we believe will make his broths and stocks sought after by customers. These products will be priced for grocery and discount stores such as Wal-Mart with significant operating margins for our company. Franchising Our entire line of over 40 varieties of “Original SoupMan” soups are sold directly to consumers in Original SoupMan restaurants by franchisees, to whom we sell the bulk soups. We currently have 18 franchise locations. Our flagship Original SoupMan delicatessen restaurant model opened in December 2009 at the Mohegan Sun Casino in Connecticut (www.mohegansun.com)featuring our soups in addition to a new line of “Best of New York” authentic deli sandwiches named for city landmarks such as The Penn Station, Al’s 42nd Street Ruben and The Thanksgiving Day Parade.The New York themed restaurant’s design features natural color schemes and traces of New York City, such as taxi cabs checker and subway tiles like those found at Grand Central Station.This new design also uses graphics of the city’s landmarks and will be used as the new footprint for those stores to be built in the future. The franchisee of this restaurant is one of the founders of Johnny Rocket’s Hamburgers, Lloyd Sugarman (www.johnnyrockets.com), and a member of the Company’s board of advisors.Mr. Sugarman brings a wealth of restaurant experience into the Original SoupMan system and we believe he will help our franchise operations system grow efficiently in all aspects.He recently opened his second Original SoupMan restaurant at Fisherman’s Wharf in San Francisco, CA and has plans for additional SoupMan restaurants in Atlantic City, NJ, Poconos PA and more. We have recently signed an Area Development Agreement with Mr. Sugarman for all the casinos in the U.S. and Canada. We have identified casino, airports, theme parks and tourist spots as our preferred locations.We expect to open a SoupMan restaurant in Universal Studios City walk in Hollywood, CA in early 2012. Co-Branded Franchising We intend to continue franchising, co-branding and licensing throughout the United States and Canada with quality partners. We opened our first co-brand with Tim Horton’s (www.timhortons.com), the Canadian coffee and donut giant, which has over 3,800 restaurants in the Canada and the US, in New York City on 38 Street and 6th Avenue , and expect to open other locations with them. In 2009, we granted Cold Stone Creamery, Inc. a right to use our trademarks, trade names, logos and other intellectual property for the purpose of developing co-branded Original SoupMan and Cold Stone Creamery, Inc. franchise locations (www.coldstonecreamery.com). In October 2009, we opened our first co-branded unit with Red Mango at North Park Center in Dallas (www.redmangousa.com). We also have 2 co-branded stores with Ranch*1 in NYC, one at 53rd and 6th and one by Wall Street at Hanover Square. Co-branding enables The Original SoupMan to expand more rapidly with existing operators, with less risk, offering our consumers a healthy lunch/dinner with more variety and brand recognition while offsetting the seasonality of our products. Original SoupMan Licensed Soup Program We are testing adding our branded Original SoupMan soups as a product in large chains with substantial daily foot traffic and lunch business.This would only require a License Agreement to purchase our soups and not require fees or royalties. This program is targeted towards select successful strategic chains such as Starbuck’s (www.starbucks.com) and has been accepted by Earl of Sandwich (www.earlofsandwichusa.com), a fast growing restaurant chain founded by Robert Earl, the founder of Planet Hollywood Intl. Earl of Sandwich opened their first NYC store and the 5,000 sq. ft. Earl’s Court this year which serves Original SoupMan branded soups via a licensing agreement. In all instances we offer the power of our brand and world famous soups to strategic partners that have thousands of outlets, high traffic and proven success. 3 SoupMan NYC School Lunch Program SoupMan Mexicali Bean has been approved as a lunch item in all New York City Public Schools, at elementary, middle and high school levels inthe five boroughs of New York City which serves over 1 million students per day, and we have begun taking orders for the product from the four New York City school system distributors. Studies have shown that menus in most school lunch programs are too high in saturated fat and cholesterol and lacking in fiber, vegetables and other nutrient-rich foods. The reports show that major changes are needed to encourage the health of the nation’s youth and to reverse the growing trends ofchild hood obesity, early-onset diabetes, and hypertension, among other chronic diseases, in children and teens. We have, in cooperation with the NYC Department of Education School Foods, developed a menu of low fat, low calorie menu items that are delicious yet high in fiber, protein and vegetable nutritionals.We have also proposed a nutritionally balanced Shaq-A-Roni, Cheese, Shaqetti and meatballs and the Shaq-A-Noodle Soup. Our products are sold asa superior, ready to serve, branded item,which is user-friendly for the cafeteria employees (i.e., no mixing and cooking, just‘heat n serve’), and tasty and nutritious. We anticipate working with additional school systems across the country to participate with SoupMan to fill a void and meet an important need to serve healthy meals.In addition, we believe there are many other meals which we can prepare in this heat-n-serve format for schools across the country. E-Commerce and On-Line Distribution While our distribution channels continue to be built, we have an interactive website which allows customers to purchase our 5 retail soup varieties, Seafood Bisque, Broccoli & Cheese, Italian Style Wedding, Tomato Basil and Chicken Vegetable, as well as our collection of licensed merchandise.In February 2012 we will be offering our new Tetra Recart packaging. Special Advisor of Strategic Relationships Baseball legend Mr. Reggie Jackson is our Special Advisor of Strategic Relationships. In this role, he represents our brand in the media, with high profile customers and at trade shows.Mr. Jackson also heads up our charity, Al Feeds the Hungry Foundation, from which we make donations to local organizations that help feed the hungry. Special Partnership Relationship Shaquille O’Neal has granted us a license, through Mine O’ Mine, Inc. to use certain trademarks related to Shaquille O’Neal in association with prepared or packaged soups.Pursuant to the Agreement, Mr. O’Neal has endorsed our Soupman products, is assisting us in the creation and fostering of business opportunities, and utilizing his brand, Twitter network and personalappearances to promote our SoupMan sales, customer base and product awareness, among other things. Our Company Corporate Structure The Original SoupMan Inc. markets our “Original SoupMan” soups. SoupMan Franchise Company, Inc. and Kiosk Concepts, Inc, are 80% owned subsidiaries of The Original SoupMan Inc., the remaining 20% of which is owned by Mr. Yeganeh, are entities from which we conduct our franchising operations which collect franchise fees and royalties. We have a contract with a co-packer who has three facilities and has committed to produce up to 20,000,000 pounds of our bulk soup per year.This facility currently manufactures all of the “Original SoupMan” soups.In addition, we have a contract with a manufacturer of our Tetra Recart soups that has plants in Canada and the United States. We do not maintain a staff at any of those facilities. We have 10 employees at our Corporate Headquarters at 1110 South Avenue, Staten Island, New York 10314. THE SOUP MARKET The Food Marketing Institute estimates that U.S. retail sales of premium soup represent a $7.1 billion market in foodservice and restaurants (FMI Website March 09); our goal is to capture at least 2% of that market over the next five years, equivalent to $160 million in wholesale sales and the license strategy was developed to address this opportunity. Supermarket Stores The Supermarket industry consists of over 35,000 stores with 2009 total sales of $556.9 billion. (Food Marketing Institute 2010).In addition, there are over 136,000 grocery stores with similar revenue.According to Datamonitor, the US soup market is expected to continue to grow at a rate of 2.8% per year between 2009 and 2014.It is our goal to capture a portion of this market. 4 Fast-Food Trends Within the food service industry, fast food represents $178.5 billion of total restaurant sales in 2009. There are approximately 300,000 fast food stores in the U.S. (IBIS World 2010).People are frequenting fast-food outlets more often and they are spending more money at fast-food outlets. Health concerns are also forcing fast-food outlets to add healthier foods to their menus. With baby boomers worrying about cholesterol, and big chains being sued over high-fat content foods, it’s tempting to conclude that finally, health concerns are rewriting fast-food menus. Based upon the nutritional content of our soup, we feel our soups offer a healthy alternative to other foods sold at fast food outlets. An important subset of the branded premium specialty operations is the growing popularity of upscale “quick-casual” fast-food concepts, as exemplified by restaurants such as those in the Panera Bread, Cosi, and Chipotle Mexican Grille chains. Our target customer has annual household income of $75,000 or more, educated and health conscious.It is our opinion that quick-casual consumers are more health conscious and want lighter fare, all-natural products, and varied international or exotic ingredients. They have less time for lunch and dinner, and regard quality take-home foods as supplementing, or as an alternative to, home cooking.These consumers are seeking “home meal replacement” choices and we believe that soup is the perfect home meal replacement. We estimate that soup currently accounts for 4% of U.S. food-service sales. We believe that we can profit from each of the trends noted above—stores seeking to increase ticket sales, consumers seeking healthier fare, and the growing popularity of branded, comparatively upscale outlets- because they will lead to an increase in the soup component of food-service sales. In particular, to take advantage of these trends we have developed a “clip-on” Original Soupman branded concept of sub franchising and licensing, in which our soup products in certain outlets are one of several co-branded food concepts; providing an outlet a means of increasing ticket sales and offsetting the effects of seasonality. Fast-Food Franchises We are currently franchising fast-food “Original SoupMan” co-branded stores in high-traffic locations (including shopping malls, airports, casinos, travel plazas, tourist locations, and major city centers) throughout the U.S. We have franchise approvals in 47 U.S. states, and have submitted our franchise offering documents in the remaining states. Since October 2004, more than 8,500 applications from potential franchisees and have been received. Our focus will be on experienced multi-store operators and co-branding into existing successful operations. Franchising Terms Our franchise fee is generally $35,000 per unit (although in certain situations, where a franchisee agrees to open three or more stores, we charge a discounted fee), $20,000 for a co-branded store and we collect a 5% royalty on all sales of products sold by the franchisee, in addition to money received from the franchisee for the purchase of the soups. Each franchise is for a ten-year term, which is renewable if the franchisee is in compliance with our franchise requirements, which include meeting quality standards, following the procedures set forth in our operations manual, selling our soups exclusively and making prompt payments. The Original SoupMan Delicatessen, our first of this model opened in the Mohegan Sun Casino in Connecticut in December 2009 is a 650 square foot restaurant with common seating.A typical Original SoupMan Delicatessen could cost up to $200,000 or more depending on the size and location. This is relatively inexpensive compared to the average restaurant cost due to our simple equipment package. Our stores have no fat fryers or fire suppression systems. Consumers prefer to dine in a comfortable setting with seating and we will continue to refine this model while co-branding Original SoupMan which only requires approximately $60,000 in capital investment, throughout the United States and Canada with quality partners. PRICING AND GROSS MARGINS We sell our “Original SoupMan” franchisees products at an average price of approximately $35 per case which returns average margins of approximately 30%. Our franchisees have signed 20-year contracts with the Company.The 10-ounce pack of our frozen product sells in grocery stores for approximately $3.49-$3.99, depending on the variety of soup. On a per-ounce basis, our frozen product is slightly more expensive than its competition, but we think that the quality is far superior based on the ingredients used and the high ratings we have obtained from the Zagat Survey and Consumer Reports.Our shelf stable Tetra Recart packaging which will be packaged in 17.3 ounce packages, we anticipate, will sell in grocery stores for approximately $3.79 - $3.99.When compared to the frozen product, the Tetra Recart soup will be much more competitively priced without losing any of the SoupMan quality and flavor 5 Franchisees are free to set retail prices at their restaurants, and we expect that franchise outlets will sell a 12-ounce cup of hot soup for approximately $6 and more for Lobster bisque. We have also implemented a Daily Special in our restaurants for $6.95 which includes a cup of the Original SoupMan soup, ½ sandwich or salad and fresh brewed tea or lemonade to be competitively priced.We have also implemented a pay one price strategy of $4.49 for a cup and $5.99 for a bowl in order to have our customers have a better price/value perception of Original SoupMan while returning a cost of goods sold of approximately 35% for our operators. MARKETING We are building on the fame of Mr. Yeganeh by investing strategically in people, packaging, advertising, promotions, and establishing a corporate identity. We have also invested sparingly in trade events including the Multi –Unit Operator Conference, the FMI (Food Marketing Institute) show, MUFSO conference, IFA conference, ARN conference and The Money Show conferences. We sample our soups and are able to meet potential restaurant operators, customers and strategic partners at these events. We also work with Groupon (www.Groupon.com), Living Social (www.Livingsocial.com) and Sign Post (www.Signpost.com) to increase traffic to our franchised restaurants. In keeping with Mr. Yeganeh’s tradition of feeding the hungry and homeless, we have formed a charitable foundation called “Al Feeds the Hungry Foundation” from which we make donations to local organizations who help feed the hungry.Our agreement with Mr. Yeganeh provides that 3% of the franchise fees payable to Mr. Yeganeh shall be paid to a charity named by Mr. Yeganeh which helps feed the hungry.To date, we have donated over $50,000. PRODUCTS AND OPERATIONS Our “Original SoupMan” product line consists of all of Al Yeganeh’s soups, which to date is 48 different types, each featuring fresh ingredients and exotic flavors. Mr.Yeganeh and our team developed a proprietary cooking process, unique to the food manufacturing industry, enabling them to produce a line of packaged and frozen gourmet soups of the highest quality. We make all our products from raw materials, initially sautéing primary components, and then gradually adding complementary ingredients.All of our soups are manufactured and packaged by us or our manufacturers at their facilities and shippedby common carrier or their trucks to the sale destination. Products sold through our franchise program and our kettle soups are packed in 8-pound boilable poly bags (which have been designed to lock in flavor) and frozen. At the point of sale, the soup is heated in branded kettles that “finish” the soup and bring all flavors to their peak. No additional ingredients are required, except lobster and crab meats for our specialty soups. We add some fresh herbs as a garnish at our stores which include dill, cilantro and fresh basil.Franchisees will offer toppings for the soups, such as sour cream, guacamole, cheese or onions, which add variety to each soup offering. It is anticipated that by the end of February 2012 our “Original SoupMan” soups that are sold to consumers in grocery stores will be packaged in Tetra Recart cartons that will allow them to be displayed for the first time on shelves in the canned soup aisle. Not only will the Tetra Recart packaging allow us to eliminate the need to refrigerate our soups and allow our soups to be displayed on the shelves in the soup aisles but soups packaged in Tetra Recart cartons are easier to ship, easier to stock and easier on the environment. We will pack Lobster Bisque, Chicken Noodle, Lentil and Tomato Bisque in the Tetra Recart packaging. Currently, our “Original SoupMan” soups that are sold to consumers in grocery stores are frozen in packages containing a vacuum-sealed, 10-ounce microwavable bowl which are ready to serve after being heated by the consumer. Currently, we sell 5 varieties in our single pack size, Seafood Bisque, Chicken Vegetable, Broccoli & Cheese, Italian Wedding and Tomato Basil. COMPETITION We compete directly with national and regional soup wholesalers, marketers of frozen packaged goods, and regional retail soup chains. In addition, we compete indirectly with many well-established food-service companies, including fast-food restaurants, delicatessens, take-out food service companies, supermarkets, and convenience stores. Our competition includes the following companies. Regional and National Wholesale Manufacturers (kettle programs) 1.Heinz—Chef Francisco 2.Campbell’s—Stockpot 6 3.Kettle Cuisine Branded Marketers (refrigerated, jarred, tetrapaks) 1.Campbell’s—Stockpot 2.Kettle Cuisine 3.Moosehead 4.Blount 5.Harry’s 6.Arica—Walnut Acres 7.Hain Food Group—Imagine Soups 8.Country Gourmet Foods—Wolfgang Puck Frozen Packaged Soup 1.Tabachnick 2.Bird’s Eye—Hearty Spoonfuls 3.Woodstock Organics 4.Silver Spring Garden—Bookbinders Fast Food Chains with Proprietary Soup Sourcing 1.Hale & Hearty(local NYC) 2.Souper Salad (South West) 3.Zoup (Michigan Area) Our franchise operations are subject to competition from every other franchise chain. There are many alternatives available to franchisees.Many of the fast food chains are more established than us and have greater marketing and distribution resources than us, which permit them to implement extensive advertising programs and attract franchisees.However, we feel that the quality of our product will help us attract franchisees. Barriers to entry are moderate in this industry. The start-up costs for equipment, supplies, and establishing distribution are significant, and it is critical that one have access to industry expertise. Due to the size and complexity of their equipment and their existing production techniques, the larger soup companies are not equipped to produce higher-quality, all-natural gourmet soups. Regional producers of refrigerated gourmet soups are in general unable to freeze their product. This shortens its shelf life and therefore limits how widely the product can be distributed. In addition, there is little consumer awareness of regional brands, such as Hale & Hearty.We have not experienced these barriers to entry as we are a low capital intense national retailer with the ability to ship frozen products nationally and even internationally, to Canada. RECENT DEVELOPMENTS On May 20, 2011, we entered into a thirteen-monthForbearance Agreement with Penny Fern Hart relating to approximately $1,500,000 in principal amount of secured debt of Soup Kitchen International, Inc. (“SKI”) that our subsidiary, The Original Soupman, Inc. (“OSM”), guaranteed when it acquired assets from SKIin December 2009. In connection this Forbearance Agreement, OSM and its subsidiary, International Gourmet Soups, Inc. (“IGS”), have entered into a Secured Guaranty relating to the above debt andthe related interest and fees due thereunder. We also entered into a Keepwell Agreement regarding our subsidiaries, andissued Ms. Hart 500,000 shares of our common stock and placed another 500,000 shares in escrow to secure OSM’s guarantee. If the underlying loan is repaid before the forbearance period ends, 400,000 of the escrowed shares will be returned to the Company. If the underlying loan is not repaid before the forbearance period ends, the Forbearance Agreement provides that the 500,000 escrowed shares will vest with Ms. Hart and that the average market value of the shares will be applied to satisfy all or a portion of the loan, to the extent of such market value. This Agreement is currently in default and we are in discussions with Ms. Hart to buy out the loan to cure the default. No assurance can be given as to the outcome of those discussions. 7 On August 9, 2011, we entered into an Endorsement Agreement, dated as of July 29, 2011, with Mine O’ Mine, Inc. (“MoM”) for an initial 36 month term (the initial term and any renewal term referred to herein as the “Term”) pursuant to which MoM granted to the Company, during the Term: (i) an exclusive license to use certain trademarks of MoM related to Shaquille O’Neal in association with prepared or packaged soups and (ii) a non-exclusive license to reproduce, advertise and display the trademarks in certain promotional materials used to promote prepared or packaged soups manufactured and/or distributed by the Company under the Soupman name.The Agreement also provides that Mr. O’Neal shall endorse the Products, assist in the creation and fostering of business opportunities, and utilize his Twitter network to promote product awareness, among other duties.In return for the grant of the license for the trademarks, the Company agreed to issue MoM 1,200,000 restricted shares of the Company’s common stock, with the following vesting schedule:(i) one-third of the shares will vest immediately and (ii) two-thirds of the shares (the “Vesting Shares”) will be initially subject to a repurchase option as more fully described in the agreement, with 1/24 of the Vesting Shares to be released from the repurchase option on the one-month anniversary of the effective date of the agreement, and an additional 1/24 of the Vesting Shares to be released from the repurchase option on the first day of each month thereafter, until all Vesting Shares are released from the repurchase option.In addition, Mr. O’Neal can earn up toan additional 500,000 shares of restricted stock of the Company as compensation for assisting the Company to achieve $100,000,000 in annual sales. EMPLOYEES We currently have 10 full time employees at our offices in Staten Island, New York. We do not have any written employment agreements with any of our executive officers. However, all of our employees have signed non-disclosure agreements, protecting the disclosure of our confidential information. Item 1A. Risk Factors Not required for smaller reporting companies Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties Our primary offices are located at 1110 South Avenue, Staten Island, New York 10314. We currently rent approximately 400 square feet of office space in Staten Island, New York for monthly rent of $3,120. The current lease expires in June 2012 but we anticipate renewing the lease and staying in the offices. We believe our current offices will be adequate for the foreseeable future. Item 3. Legal Proceedings update On September 21, 2009, Penny Fern Hart, a former Chairman of the Board of Soup Kitchen International, Inc. (“SKI”), as successor to the Commerce Bank loan to SKI, commenced an action in N.Y. State Supreme Court, Case Index # 602538/09, against John Bello, Maj-Britt Rosenbaum and William McCreery (the “Defendants”) to enforce certain guarantees given by the Defendants to Commerce Bank regarding SKI’s defaulted loan. On October 26, 2010, a third party action was filed in this case by the Defendants against OSM, certain principals of OSM and other third parties. The action seeks, among other things, to invalidate OSM’s purchase of assets from SKI. On May 2, 2011, a proceeding was brought against the Company, certain principals of the Company and other third parties by the bankruptcy trustee for SKI seeking to avoid and/or recover the value of assets of SKI, re-alleging various claims made in the October 26, 2010 action. On October 22, 2011, the presiding judge in the bankruptcy action stayed the remaining third-party claims, in the Penny Fern Hart matter, and ordered all the parties to confer and submit a discovery schedule for the bankruptcy action. The Company intends to vigorously defend these actions believing them to be wholly without merit, especially in the light of the fact that an independent appraisal was performed prior to the asset transfer to OSM which completely supported the fairness of the asset transfer to OSM in which OSM paid $100,000 in cash, guaranteed secured debt in the amount of $3,670,000, and has since paid $ 352,907 in respect of SKI payables (including $ 256,205 owed to Al Yeganeh. In addition, there was SKI shareholder approval obtained in connection with the transaction. No assurance, however, can be given as to the ultimate outcome of these actions or their effect on the Company. If the Company is not successful in its defense of these actions it could have a material adverse effect on its business and operations. Soupman, Inc. is one of several defendants in a lawsuit filed by plaintiff Gourmet Sales and Marketing, LLC (“GSM”) in the Supreme Court of the State of New York, County of New York on or about July 18, 2011. Plaintiff GSM claims that it is owed sales commissions based upon an August 2009 sales and marketing agreement. The complaint contains five causes of action. Aside from the claim for an accounting, compensatory damages and/or punitive damages are demanded with respect to the other claims, totaling in excess of $7.5 million in compensatory damages and in excess $12,000,000 in punitive damages. Defendants served their answer to the complaint on or about October 31, 2011, in which they denied the allegations of the complaint with respect to the claims of liability and asserted numerous defenses and affirmative defenses. The matter is now in discovery phase of litigation. In counsel’s opinion the complaint lacks merit as the agreement that forms the basis of plaintiff’s claims is invalid and unenforceable, plaintiff is not owed any money, and there is absolutely no basis for a finding of willful conduct that is necessary to assess punitive damages. It is anticipated the matter will be resolved by means of motion practice at the appropriate time. Item 4. Removed and Reserved 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities Our common stock has traded on the OTC-BB under the symbol “SOUP” since February 1, 2011. The following table states the range of the high and low sales prices of our common stock for each of the calendar quarters during the years ended August 31, 2011 and August 31, 2010. These quotations represent inter-dealer prices, without retail mark-up, markdown, or commission, and may not represent actual transactions. The last price of our common stock as reported on the OTC-BB on November 28, 2011 was $1.01 per share. As of November 29, 2011, there were approximately350 stockholders of record of our common stock. This number does not include beneficial owners from whom shares are held by nominees in street name. High Low YEAR ENDED AUGUST 31, 2011 Fourth quarter $ Third quarter $ Second quarter $ First quarter $ YEAR ENDED AUGUST 31, 2010 Fourth quarter $ Third quarter $ Second quarter $ First quarter $ Dividend Policy We have never paid any cash dividends on our common stock to date, and do not anticipate paying such cash dividends in the foreseeable future. Whether we declare and pay dividends is determined by our board of directors at their discretion, subject to certain limitations imposed under Delaware corporate law. The timing, amount and form of dividends, if any, will depend on, among other things, our results of operations, financial condition, cash requirements and other factors deemed relevant by our board of directors. Equity Compensation Plan The following table sets forth information about the securities authorized for issuance under our equity compensation plans for the fiscal year ended August 31, 2011. 9 PlanCategory NumberofSecurities tobeIssuedUpon Exerciseof OutstandingOptions Weighted-Average ExercisePriceof Outstanding Options NumberofSecurities RemainingAvailablefor FutureIssuanceUnder EquityCompensation Plans Equity compensation plans approved by stockholders: 2010 Stock Incentive Plan $ Equity compensation plans not approved by stockholder N/A N/A N/A Total $ Recent Sales of Unregistered Securities In December 2010 we issued options exercisable for an aggregate of 2,050,000 shares ofour common stock to10 employees and consultants.All of the options are exercisable at a price of $.50 per share. All options expire on December 20, 2020.These securities were issued in reliance upon Section 4(2) of the Act.The offering and sale of the securities did not involve a public offering. This offering was done with no general solicitation or advertising by us.The offering was made to an insubstantial number of persons. In addition, these investors had the necessary investment intent as required by Section 4(2) since they agreed to, and received, securities bearing a legend stating that such securities are restricted. This restriction ensures that these securities will not be immediately redistributed into the market and therefore not part of a public offering. For the three months ended February 28, 2011 the Company issued 864,500 shares at $1.00 per share, with 10% warrant coverage. These securities were issued pursuant to Section 4(2) of the Securities Act and Regulation D promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock For the three months ended May 31, 2011, we issued 119,500 shares of common stock and 11,950 five-year warrants, exercisable at $1.25/share for $119,500 ($1/unit) to 6 individuals. These securities were issued pursuant to Section 4(2) of the Securities Act and Regulation D promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock. For the three months ended May 31, 2011, we also issued 400,000 shares of common stock at $2.15 per share for services rendered by a consultant, having a fair value of $860,000, based upon the quoted closing trading price on the date issued. These securities were issued pursuant to Section 4(2) of the Securities Act. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock. On May 20, 2011 we entered into a Forbearance Agreement with Penny Fern Hart pursuant to which weissued Ms. Hart 500,000 shares of our common stock and placed another 500,000 shares in escrow. These securities were issued pursuant to Section 4(2) of the Securities Act. The holder represented her intention to acquire the securities for investment only and not with a view towards distribution. The investor was given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock For the three months ended August 31, 2011, we issued1,335,000 shares of common stock and 133,500 five-year warrants, exercisable at $1.25/share for $1,335,000 ($1/unit) to 9 individuals. In connection with the issuance a placement agent was issued two year warrants exercisable for 180,000 shares of common stockat an exercise price of $1 per share These securities were issued pursuant to Section 4(2) of the Securities Act and Regulation D promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock We also issued 870,000 shares ofcommon stock to several consultants and advisors for services rendered with a fair value of $1,217,300.These securities were issued in relianceon Section 4(2) of the Act.The offering did not involve any general solicitation or advertising by us.The individualsacknowledged the existence of transfer restrictions applicable to the securities sold by us. Certificates representing the securities sold contain a legend stating the restrictions on transfer to which such securities are subject. 10 In October 2011 we issued 10,000 shares of our common stock together with a five year warrant exercisable for 1,000 shares of common stock at a per share price of $1.25 for aggregate proceeds of $1,000. These securities were issued pursuant to Section 4(2) of the Securities Act and Regulation D promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock Item 6. Selected Financial Data Not applicable because the Company is a smaller reporting company. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of our financial condition and results of operations should be read in conjunction with the audited financial statements and notes thereto for the year ended August 31, 2011 found in this report. In addition to historical information, the following discussion contains forward-looking statements that involve risks, uncertainties and assumptions. Where possible, we have tried to identify these forward looking statements by using words such as “anticipate,” “believe,” “intends,” or similar expressions. Our actual results could differ materially from those anticipated by the forward-looking statements due to important factors and risks. Cautionary Note Regarding Forward-Looking Statements This report and other documents that we file with the Securities and Exchange Commission contain forward-looking statements that are based on current expectations, estimates, forecasts and projections about our future performance, our business, our beliefs and our management’s assumptions.Statements that are not historical facts are forward-looking statements, including forward-looking information concerning pharmacy sales trends, prescription margins, number and location of new store openings, outcomes of litigation, and the level of capital expenditures, industry trends, demographic trends, growth strategies, financial results, cost reduction initiatives, acquisition synergies, regulatory approvals, and competitive strengths.Words such as “expect,” “outlook,” “forecast,” “would,” “could,” “should,” “project,” “intend,” “plan,” “continue,” “sustain”, “on track”, “believe,” “seek,” “estimate,” “anticipate,” “may,” “assume,” and variations of such words and similar expressions are often used to identify such forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements are not guarantees of future performance and involve risks, assumptions and uncertainties, including, but not limited to, those described in our reports that we file or furnish with the Securities and Exchange Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated or anticipated by such forward-looking statements.Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made.Except to the extent required by law, we undertake no obligation to update publicly any forward-looking statements after the date they are made, whether as a result of new information, future events, changes in assumptions or otherwise. General The following analysis of our consolidated financial condition and results of operations for the period December 15, 2010 through August 31, 2011 should be read in conjunction with the consolidated financial statements, including footnotes, and other information presented elsewhere in this Report on Form 10-K and the risk factors and the financial statementsand the other information set forth in our Current Report on Form 8-K filed with the Securities and Exchange Commission filed on December 20, 1010 and our amendment thereto filed with the Securities and Exchange Commission filed on February 11, 2011. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader understand our results of operations and financial condition. 11 Overview On December 15, 2010, we entered into a Merger Agreement in which The Original Soupman, Inc. (“OSM”) was merged with and into OSM Merge, Inc. our subsidiary. All the outstanding shares of OSM were converted into an aggregate of 14,004,230 shares of our common stock and 1,987,783 shares of our preferred stock.In addition, principal and interest on $4,830,254 of OSM’s convertible notes were converted into 4,830,256 shares of our common stock. On January 31, 2011, we reincorporated in Delaware and changed our name from Passport Arts, Inc. to Soupman, Inc. Thereafter, our stock began trading on the OTC-Bulletin Board under the symbol SOUP. We currently manufacture and sell soup to grocery chains, the New York City Public School System and other outlets and to our franchised restaurants under the brand name “The Original Soupman”. Our brand is well known throughout the industry and our Chicken Vegetable soup has been rated as the best chicken soup in America by Consumer Reports. We have previously sold our soups in the frozen aisle in grocery stores, where the soup category is very small, and will expect by the first quarter of 2012 to sell our soups in a new shelf-stable, Tetra Recart packaging next to our competitors’ canned soup products in the soup aisle of grocery and club stores, where most retail soup purchases are made.We have never sold any canned soup. The soup category in grocery is over $6 billion annually in North America.The Tetra Cart packaging will allow us to sell products in grocery stores that we previously could not sell such asour best selling soup in our restaurants, Lobster Bisque.We believe that many consumers have had some difficulty finding our retail product in their local frozen foods section, but that with the shelf-stable, Tetra Recart it will be easy fora consumer to find our famous soups from Al Yeganeh.We also have franchised restaurants in specifically designated heavy traffic locations such as casinos, airports, tourist locationsand other travel destinations.Although our primary focus is on organic growth through our launch of the new retail line through our company relationships and national broker network and opening new franchised restaurants; we will also consider retail and other acquisitions that provide unique opportunities and fit our business objectives. Results of Operations - Year ended August 31, 2011 The following table summarizes our operating results for the year ended August 31, 2011 and August 31, 2010 Upon the consummation or our merger in December 2011, we changed our primary line of business and commenced operations as a public company engaged in the manufacture and sale of soup.Prior thereto we were engaged in a different line of business, the sale of art.Therefore, any comparisons between our year -end numbers for our fiscal year ended August 31, 2011 and our year end numbers for our fiscal year ended August 31, 2010 would not be meaningful to the reader on either a quantitative or qualitative basis. In addition, it should be noted that the sale of soup is seasonal and we experience a higher volume of sales during the period from October until March.The year end numbers for the fiscal year ended August 31, 2011 do not include revenue from soup sales during the months of October, November or half of December. August 31, 2011 August 31, 2010 Revenue $ $ Cost of Sales Gross Profit Operating Expenses Other Income (Expense) ) Loss from continuing operations ) - Loss from Discountiued Operations ) ) Net Loss ) $ ) For the year ended August 31, 2011 soup sales (which only include soup sales from the date of the merger, December 15, 2010 until August 31, 2011) accounted for 86% of overall revenues, and franchise revenues accounted for the remaining 14%. Sales of soup by The Original Soupman Inc. from December 15, 2009 until August 31, 2010 was approximately $1,029,291.The decrease of approximately 6% was partially attributed to our reduction in production and sales in anticipation of our new packaging. Based upon the fact that we: (i) began to slow down our production and sale of soups in the middle of the fiscal year in anticipation of our new Tetra Recart packaging and (ii)anticipatethat commencing February 2012, our soups will be sold in a new shelf-stable, Tetra Recart packaging next to our competitors’ canned soup products in the soup aisle of grocery and club stores, where most retail soup purchases are made, we anticipate that our soup sales in grocery and club stores will increase beyond the fiscal 2011 sales. Net loss for the year ended August 31, 2011 was $6,214,896 or $0.33 per share (basic and diluted).The net loss increase of $6,144,162 from the year ended August 31, 2010 was attributable to our merger discussed above and the change in our focus from the sale of on line art products to the sale of soup and all of the expenses associated with it. The cost of sales and general and administrative expenses of our soup line of business, which includes the costs of the issuance of shares and stock options in the amount of $3,826,121, exceeds that of the old online art products. Revenues and expenses of the acquired companies are only included from the date of acquisition, December 15, 2010 to August 31, 2011 and therefore a meaningful comparison between periods cannot be made.Moreover, since the acquisition changed the Company’s business focus from the sale of art on the internet to the manufacturer and wholesaler of soup as well as a franchisor of soup stores a meaningful comparison between the year ended August 31, 2011 and the year ended August 31, 2010cannot be made. 12 Cost of Sales as a percent of soup revenues was 83% for the year ended August 31, 2011.This includes the disposition of obsolete inventory as we move from the frozen food aisle to the soup aisle in the new Tetra Recart containers.This percentage is also affected by sales promotional items such as slotting which has been netted against soup revenues.These two items accounted for 12% of our cost of sales. Operating expenses for the year ended August 31, 2011 were $6,402,720 and as a percentage of total revenue was 660% for the year compared to 752% for the year ended August 31, 2010; however, as previously stated, since the Company’s primary focus during these two periods was on different lines of business, a meaningful comparison cannot be made.These selling, general and administrative expenses for the year ended August 31, 2011 include the $3,826,121 of expenses for the issuance of shares and stock options; $972,416 for payroll, payroll taxes and benefits; $730,149 in professional fees which include legal, accounting, strategic planning, public relations and branding and marketing, $204,351 for the promotion of our products excluding slotting fees and royalty fees of $168,750. Liquidity and Capital As at August 31, 2011 As at August 31, 2010 Current assets $ $ Current liabilities $ $ Working capital (deficit) $ ) $ ) At August 31, 2011, we had cash and cash equivalents of $343,927 as compared to $551 at August 31, 2010.Since August 31, 2011, we have raised additional capital of $10,000 for the issuance of common stock and warrants.The working capital deficit at August 31, 2011 of $5,474,890 and as of August 31, 2010 of $92,033 is difficult to compare because of the merger that occurred on December 15, 2010; therefore a meaningful comparison of these amounts cannot be made. For the year ended August 31, 2011 cash used in operating activities was $2,112,394 as compared to $55,407 for the year ended August 31, 2010.Our primary usesof cash from operating activities for the year ended August 31, 2011 were losses from operations offset by increases in share based payments, stock issued for services, and decreases in accounts receivable and due from franchisees. Net cash provided by investing activities for the year ended August 31, 2011 was $482,151, predominantly from the cash received in the merger offset by advances to franchisees and the purchase of property and equipment. Net cash provided by financing activities for year ended August 31, 2011 was $1,974,170 which included $2,199,000 (net of expenses) from the issuance of common stock and warrants offset by $224,830 used for the repayment of debt. Current and Future Financing Needs We have incurred a stockholders’ deficit of $ 4,682,485 through August 31, 2011 and have incurred a net loss of $6,214,896 for the year ended August 31, 2011 from continuing and discontinued operations.We have incurred negative cash flow from operations since inception and have primarily financed our operations through the sale of stock. At August 31, 2011, we had short term debt of $3,704,305 and a working capital deficit of $5,474,890.These factors raise substantial doubt about our ability to continue as a going concernThe opinion of our independent registered accounting firm for the fiscal year ended August 31, 2011 is unqualified, however the opinion does state that there is substantial doubt as to our ability to continue as a going concern.During the year ended August 31, 2011, we raised $2,199,000 (net of expenses) from the issuance of our common stock and warrants and since then we have raised an additional $10,000 from the sale of our common stock and warrants.Our debt in the amount of $3,704,305 includes a guarantee of Soup Kitchen International Inc’s debt in the amount of $3,641,921 part of which is past due.We have spent, and expect to continue to spend, substantial amounts in connection with implementing our business strategy, including the launch of our new shelf stable tetra pak, our advertising and marketing campaign,and fees in connection with regulatory compliance and corporate governance. The actual amount of funds we will need to operate is subject to many factors, some of which are beyond our control. Our current negative cash flow rate is approximately $100,000 per month.We do not have insufficient cash to operate our business at the current level for the next twelve months and insufficient cash to achieve our business goals.If our anticipated sales for the next few months do not meet our expectations, our existing resources will not be sufficient to meet our cash flow requirements. Furthermore, if our expenses exceed our anticipations, we will need additional funds to implement our business plan. We will not be able to fully establish our business if we do not have adequate working capital so we will need to raise additional funds, whether through a stock offering or otherwise. 13 Critical Accounting Policies The information required by this section is incorporated herein by reference to the information set forth under the caption “Summary of Significant Accounting Policies” in Note1 of the Notes to the Consolidated Financial Statements included in “Item1— Financial Statements” and is incorporated herein by reference. Off-Balance Sheet Arrangements We do not have any unconsolidated special purpose entities and, we do not have significant exposure to any off-balance sheet arrangements. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with us is a party, under which we have: (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Cautionary Note Regarding Forward-Looking Statements This report and other documents that we file with the Securities and Exchange Commission contain forward-looking statements that are based on current expectations, estimates, forecasts and projections about our future performance, our business, our beliefs and our management’s assumptions.Statements that are not historical facts are forward-looking statements, including forward-looking information concerning pharmacy sales trends, prescription margins, number and location of new store openings, outcomes of litigation, and the level of capital expenditures, industry trends, demographic trends, growth strategies, financial results, cost reduction initiatives, acquisition synergies, regulatory approvals, and competitive strengths.Words such as “expect,” “outlook,” “forecast,” “would,” “could,” “should,” “project,” “intend,” “plan,” “continue,” “sustain”, “on track”, “believe,” “seek,” “estimate,” “anticipate,” “may,” “assume,” and variations of such words and similar expressions are often used to identify such forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements are not guarantees of future performance and involve risks, assumptions and uncertainties, including, but not limited to, those described in our reports that we file or furnish with the Securities and Exchange Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated or anticipated by such forward-looking statements.Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made.Except to the extent required by law, we undertake no obligation to update publicly any forward-looking statements after the date they are made, whether as a result of new information, future events, changes in assumptions or otherwise. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable because the Company is a smaller reporting company. Item 8. Financial Statements and Supplemental Data 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. We have audited the accompanying consolidated balance sheet of Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc., (the “Company”), as of August 31, 2011, and the related statements of operations, stockholders’ deficit and cash flows for the year ended August 31, 2011.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Company as of August 31, 2010 were audited by other auditors; whose report dated October 25, 2010 expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included considerations of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of August 31, 2011 and the results of its operations and its cash flows for the year ended August 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 12 to the financial statements, the Company has a net loss of $6,214,896 and net cash used in operations of $2,112,394 for the year ended August 31, 2011; and has a working capital deficit of $5,474,890 and a stockholders’ deficit of $4,682,485 at August 31, 2011. These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan in regards to these matters is also described in Note 12 Berman & Company, P.A. Boca Raton, Florida 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors, Soupman, Inc. (formerly Passport Arts, Inc.) New York, NY We have audited the accompanying balance sheets of Soupman, Inc. (formerly Passport Arts Inc.) as of August 31, 2010 and the related statements of operations, cash flows, and stockholders’ equity for the year ended August 31, 2010. These financial statements are the responsibility of the Passport Arts’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements referred to above present fairly, in all material respects, the financial position of Soupman, Inc. (formerly Passport Arts Inc.) as of August 31, 2010 and the results of their operations and their cash flows for the year ended August 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone-bailey.com Houston, TX October 25, 2010 16 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc Consolidated Balance Sheets August 31, 2011 August 31, 2010 Assets Current Assets Cash $ $
